John I. Purtle, Justice, dissenting. There seems to be no end to the imagination of the majority of the members of this court relating to what marital property consists of when one spouse receives an injury giving rise to a claim for income or money damages. Bunt v. Bunt, 294 Ark. 507, 744 S.W.2d 718 (1988), is clearly distinguishable from the case before us. Bunt was decided before the effective date of Ark. Code Ann. § 9-12-315(b)(6) (Supp. 1987) (Act 676 of 1987). Act 676 was the fourth attempt by the General Assembly since the effective date of Act 705 of 1979 to stabilize the distribution of marital property formula. Obviously the legislature recognizes the inconsistencies of our decisions since Warren v. Warren, 273 Ark. 528, 623 S.W.2d 813 (1981), when this court first went astray in its interpretation of Act 705. One very obvious purpose of Act 676 was to correct this court’s decisions in Goode v. Goode, 286 Ark. 463, 692 S.W.2d 757 (1985); and Lyles v. Lyles, 289 Ark. 159, 711 S.W.2d 447 (1986). Two previous attempts to correct these errors by the court had failed. This court is hard-headed and at times legislates when it decides it knows what the law ought to be. It looks like the General Assembly will have to make a fifth effort to write a law which this court understands. In the present case the parties had been separated more than a year before the appellee was injured. In my opinion nothing could be more personal than an injury to one’s body. Obviously pain and suffering, and mental anguish and medical expenses must be borne only by the appellee. Certainly if he receives a money award for loss of wages or loss of ability to earn it should be considered by the court in dividing the marital assets and in setting support and alimony payments. I would affirm the special chancellor. Hickman, J., joins this dissent.